DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL office action is in response to Applicant communication filed on 11/30/2021 regarding application 17/201,387. In Applicant’s amendment:
Claims 10, 12 and 14 have been amended.
Claim 13 has been canceled.
	Claims 1-12 and 14 are currently pending and have been rejected.

Response to Arguments
2.		Applicant’s Non-Statutory Double Patenting rejection arguments regarding that Claims 1-3, 5-6 and 9 are rejected on the grounds of non-statutory double patent as being unpatentable over Claims 1, 4-5 and 18 of (app #15/221,414) (Patent #10,977,597 B1), see Page 6 filed on 11/30/2021, have been fully considered and are persuasive.  
Applicant has filed a Terminal Disclaimer (TD) on 11/30/2021 to obviate the Non-Statutory Double Patenting rejection. 
Therefore, the Non-Statutory Double Patenting rejection is withdrawn. 
3.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 10-12 and 14, see Page 7 filed on 11/30/2021, have been fully considered and are persuasive.  
Therefore, the 35 U.S.C. § 101 rejection for Claims 10-12 and 14 are withdrawn. 
4.		Examiner adds a 35 U.S.C. § 103 obviousness rejection for Claims 1-12 and 14.

Priority
5. 		The Examiner has noted the Applicants claiming Priority from Provisional Application 62/197,439 filed on 07/27/2015 and continuation in part Application filed on 07/27/2016.
		Examiner Note: Please note that a continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.
However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972). 
Therefore, Examiner will examine the claims based on the 03/15/2021 effective filing date of the continuation-in-part application (CIP). As such, Examiner presents this office action as a 2nd non-final to address Claims 1-12 and 14 regarding a 35 U.S.C. § 103 obviousness rejection.

Response to 35 USC § 101 Arguments
6.		The 35 U.S.C. § 101 rejection for Claims 1-12 and 14 is withdrawn since the claims do not recite an abstract idea under step 2a prong one according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
Assuming arguendo that Claims 1-12 and 14 recite an abstract idea for validating organization data and data packets for an organization reflective of “Certain Methods of Organizing Human Activities” Grouping, these claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
For example; these additional elements which include the “QA module”, “digital touch point”, “QC algorithm” and the “artificial intelligence/machine learning based models” as shown within limitations of:
“actively monitor in real time, via a quality assurance (QA) module, the digital touch point associated with the organization as a user browses and interacts with the digital touch point, wherein the QA module validates the consumer and organization data in order to prevent errors related to the consumer and organization data as represented on the digital touch point being sent to vendors, wherein the vendors collect and process the consumer and organization data for the digital touch point”;
“detect, via the QA module, the creation of the new element on the digital touchpoint, wherein the QA module automatically detects one or more discrepancies related to element data for the new element by monitoring tags embedded on the digital touch point related to the new element as the user browses and interacts with the digital touch point”;
“execute a quality control (QC) algorithm associated with the QA module against the new element to determine if the one or more discrepancies exist between current data for the new element and expected data for the new element, wherein the QC algorithm is customizable based on inputs and parameters provided by the organization and artificial intelligence/machine learning based models”
“actively monitoring in real time, via a quality assurance (QA) module, a digital touch point associated with the organization, wherein the QA module validates the organization data and data packets for accuracy and to prevent anomalies”;
“detecting, via the quality assurance (QA) module, one or more discrepancies or anomalies on the digital touchpoint in the organization data and data packets”;
“executing a quality control (QC) algorithm against the one or more discrepancies or anomalies, wherein the QC algorithm is associated with the QA module and customizable based on inputs provided by the organization, wherein the QC algorithm is executed based on artificial intelligence/machine learning based models, wherein the artificial intelligence/machine learning based models train the QC algorithm to detect the one or more discrepancies or anomalies in the organization data and the data packets that are additional to the inputs and parameters provided by the organization”;
“generating, via the QA module, a data report that captures the one or more discrepancies or anomalies if there are any”;
“optionally communicating, via the QA module, the data report to the organization”
These additional elements (as shown above emphasized in bold) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e).

Claim Rejections - 35 USC § 103
7.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

8.		Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub (US 2017/0032305 A1) to Bruno, and in view of US Patent # (US 9,015,832 B1) to Lachwani.
		Regarding Independent Claim 1, Bruno system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the following:
	- a memory (see at least Bruno: ¶ [0055].);
	- a processor (see at least Bruno: ¶ [0025].) disposed in communication with said memory (see at least Bruno: ¶ [0055].), and configured to execute a plurality of processing instructions (see at least Bruno: ¶ [0054-0055]) stored in the memory (see at least Bruno: ¶ [0055].), wherein the processor (see at least Bruno: ¶ [0025].) executes instructions to: 
	- actively monitor in real time (see at least Bruno: ¶ [0034] & ¶ [0046]. Bruno notes that by providing an actionable report and the ability to modify new elements in real-time, the system and methods disclosed herein enable IT personnel to fix errors immediately without having to search for them. “The report 44 may remain empty but may update in real-time to ensure completeness of the reporting. In addition, the algorithm 42 of the QA module 32 may modify the request to call 40 in real-time so that errors can be fixed immediately.”), via a quality assurance (QA) module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”), the digital touch point associated with the organization as a user browsers and interacts with the digital touch point (see at least Bruno: ¶ [0024]. Bruno teaches that the input device 20 may be a keyboard, mouse, a touch screen, or any other input device that enables a consumer to browse and interact with the digital touch point 16.), wherein the QA module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”) validates the consumer and organization data in order to prevent errors related to the consumer and organization data as represented on the digital touch point being sent to vendors (see at least Bruno: ¶ [0028-0029]. Bruno teaches that the QC algorithm 42 will then watch for specific instances of quality degradation in the element data and will repair (if possible) prior to the element data being sent to the third party vendor 34 and/or add the error to a report 44 (see, for example, FIGS. 3A-F) for the organization's IT team or external consultants to remedy in a prioritized manner.), wherein the vendors collect and process the consumer and organization data for the digital touch point (see at least Bruno: ¶ [0026] & ¶ [0028]. Bruno teaches that the digital touch point module 24 may also receive and process data from third party vendors 34. “The QC algorithm 42 may be customized based upon one or more inputs provided by the organization; namely, critical sections of the organization's digital presence, the types of information being collected about the user, and a prioritization of error types in the element data based upon the organization's most critical information.”)
- detect, via the QA module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”), the creation of the new element on the digital touchpoint (see at least Bruno: ¶ [0027]. Bruno teaches that the QA module 32 may actively monitor the digital touch point 16 for the creation of new elements 36 on the digital touch point 16. The new elements 36 may be additional digital content components written in HTML, Flash, AJAX or other coding language. Each new element 36 may also have current data 38 associated therewith. The current data 38 of each new element 36 may include: data from the document object module (DOM); visitor provided information (name, email address, etc.); behavioral data (data indicating web pages viewed; applications interacted with, links clicked, etc.); purchase data (data indicating items placed in cart, items purchased, etc.); campaign interactions (data indicating that the consumer came to website from email, by clicking on an ad on a third party website, etc.); or other types of consumer data.), wherein the QA module automatically detects one or more discrepancies related to element data for the new element (see at least Bruno: ¶ [0011-0012]. Bruno teaches that the method may also capture one or more discrepancies between the data associated with the element and the data expected for the element in an error report, and communicate the error report to a reporting system. See also Bruno at ¶ [0040-0041]. “If there are discrepancies between the current data 38 associated with the new element 36 and the data expected for the new element, at a block 112, the discrepancies may be captured in a tangible error report 44. The tangible error report 44 may be generated by the QA module 32 and may be stored to any system designated at install at a block 114.”) by monitoring tags embedded on the digital touch point (see at least Bruno: ¶ [0048]. Bruno teaches that FIG. 3C illustrates an example error report that may depict discrepancies in element data, by the tag name impacted. FIG. 3D demonstrates an example error report that may show the page URL upon which the element data errors were found for each tag name impacted. FIG. 3E demonstrates an example error report that may show the number of tags that were blocked due to discrepencies in element data.) related to the new element as the user browses and interacts with the digital touch point (see at least Bruno: ¶ [0048]. Bruno teaches that the data layer error report may capture discrepancies in element data and organize the error by type, such as incorrect formatting. FIG. 3B shows an example error report that may capture discrepancies in element data, but organizes them by the page URL upon which the error is detected. FIG. 3C illustrates an example error report that may depict discrepancies in element data, by the tag name impacted. FIG. 3D demonstrates an example error report that may show the page URL upon which the element data errors were found for each tag name impacted.)
- execute a quality control (QC) algorithm (see at least Bruno:  ¶ [0011] & ¶ [0028]. Bruno teaches that the QC algorithm 42 may compare the current data 38 for the new element 36 with data expected for the element. The QC algorithm 42 may be customized based upon one or more inputs provided by the organization; namely, critical sections of the organization's digital presence, the types of information being collected about the user, and a prioritization of error types in the element data based upon the organization's most critical information.) associated with the QA module against the new element to determine if the one or more discrepancies exist between current data for the new element and expected data for the new element (see at least Bruno: ¶ [0011]. Bruno teaches that the QC algorithm may receive the new element in response to the request to call and may be executed against the new element to determine if one or more discrepancies exist between current data for the new element and expected data for the new element.)
Moreover, Bruno system for validating consumer and organization data for a new element on a digital touch point associated with an organization does not teach or suggest the following:
- wherein the QC algorithm is customizable based on inputs and parameters provided by the organization and artificial intelligence / machine learning based models
Lachwani however in the analogous art for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the following:
- wherein the QC algorithm is customizable based on inputs and parameters provided by the organization (see at least Lachwani: Fig. 14 & Col. 25, Lns. 1-18. Lachwani teaches that at 1410, a determination is made whether the response(s) are consistent with the comparison baseline (e.g., the expected response(s)). If not, then at 1412 a report may be made of a possible regression, error, or bug detected during the load testing of the hosted services on the enterprise back end server(s) 1210. The process may then proceed to block 1414. See Lachwani: Col. 9, Lns. 3-14: “Other data 220 may also be stored in the datastore 218, such as user account or authentication information, test scripts or other test input data, debugging results, operational audit data, and so forth.” Examiner Note: Examiner interprets this functionality shown in Fig. 14 to be ascertaining whether discrepancies between the initial feature and the new or additional feature are different or not in order for detecting quality errors or computer bugs or a possible regression.) and artificial intelligence / machine learning based models (see at least Lachwani: Col. 19, Lns. 40-54. Lachwani teaches that the rules may be dynamically adjusted or refined based on security risks detected through operations of the audit module 112 described herein. The rules may be created or updated through a machine learning process. Such machine learning may be supervised or unsupervised, and may employ as training data information gathered regarding applications and the security risks identified for the applications.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bruno system for validating consumer and organization data for a new element on a digital touch point associated with an organization with the aforementioned teachings regarding wherein the QC algorithm is customizable based on inputs and parameters provided by the organization and artificial intelligence / machine learning based models in view of Lachwani, wherein the example rules above or other rules may be used in any combination to identify security risks of the application for audit 110. The rules are static and may be maintained and updated manually by an operator of the audit server 108. However, embodiments are not so limited and in some cases, the rules may be dynamically adjusted or refined based on security risks detected through operations of the audit module 112 described herein (see Lachwani: Col. 19, Lns. 42-48).
Further, the claimed invention is merely a combination of old elements in a similar field Lachwani, the results of the combination were predictable.

Regarding Independent Claim 10, Bruno method for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the following:
- actively monitoring in real time (see at least Bruno: ¶ [0034] & ¶ [0046]. Bruno notes that by providing an actionable report and the ability to modify new elements in real-time, the system and methods disclosed herein enable IT personnel to fix errors immediately without having to search for them. “The report 44 may remain empty but may update in real-time to ensure completeness of the reporting. In addition, the algorithm 42 of the QA module 32 may modify the request to call 40 in real-time so that errors can be fixed immediately.”), via a quality assurance (QA) module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”), a digital touch point associated with the organization (see at least Bruno: ¶ [0011] & ¶ [0024]. Bruno teaches that the input device 20 may be a keyboard, mouse, a touch screen, or any other input device that enables a consumer to browse and interact with the digital touch point 16. “The system may include a digital touch point associated with an organization, the digital touch point may include an element.”), wherein the QA module validates the organization data and data packets for accuracy and to prevent anomalies (see at least Bruno: ¶ [0028-0029]. Bruno teaches that the QC algorithm 42 will then watch for specific instances of quality degradation in the element data and will repair (if possible) prior to the element data being sent to the third party vendor 34 and/or add the error to a report 44 (see, for example, FIGS. 3A-F) for the organization's IT team or external consultants to remedy in a prioritized manner. See also ¶ [0009-0010]: “Organizations spend large amounts of time and money on auditing and validating implementations. Further, once the data is processed and a report generated there is often a considerable amount of time that is spent questioning the accuracy of the data or explaining why discrepancies exist.”)
- detecting, via the quality assurance (QA) module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno  “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”), one or more discrepancies or anomalies on the digital touchpoint in the organization data and data packets (see at least Bruno: ¶ [0011-0012]. Bruno teaches that the method may also capture one or more discrepancies between the data associated with the element and the data expected for the element in an error report, and communicate the error report to a reporting system. See also Bruno at ¶ [0040-0041]. “If there are discrepancies between the current data 38 associated with the new element 36 and the data expected for the new element, at a block 112, the discrepancies may be captured in a tangible error report 44. The tangible error report 44 may be generated by the QA module 32 and may be stored to any system designated at install at a block 114.”)
- executing a quality control (QC) algorithm (see at least Bruno: ¶ [0011] & ¶ [0028]. Bruno teaches that the QC algorithm 42 may compare the current data 38 for the new element 36 with data expected for the element. The QC algorithm 42 may be customized based upon one or more inputs provided by the organization; namely, critical sections of the organization's digital presence, the types of information being collected about the user, and a prioritization of error types in the element data based upon the organization's most critical information.)  against the one or more discrepancies or anomalies see at least Bruno: ¶ [0011]. Bruno teaches that the QC algorithm may receive the new element in response to the request to call and may be executed against the new element to determine if one or more discrepancies exist between current data for the new element and expected data for the new element.), wherein the QC algorithm is associated with the QA module and customizable based on inputs provided by the organization (see at least Bruno: ¶ [0028] & ¶ [0037]. Bruno teaches that the QC algorithm 42 may be customized based upon one or more inputs provided by the organization; namely, critical sections of the organization's digital presence, the types of information being collected about the user, and a prioritization of error types in the element data based upon the organization's most critical information.  The DQR report 48 may include information such as error types, the specific error, the prioritization of that error, and any other client-requested information that was incorporated into the customization of the algorithm 42 at installation.)
Moreover, Bruno method for validating consumer and organization data for a new element on a digital touch point associated with an organization does not teach or suggest the following:
- wherein the QC algorithm is executed based on artificial intelligence / machine learning based models, wherein the artificial intelligence / machine learning based models train the QC algorithm to detect the one or more discrepancies or anomalies in the organization data and the data packets that are additional to the inputs and parameters provided by the organization;
- generating, via the QA module, a data report that captures the one or more discrepancies or anomalies if there are any;
- optionally communicating, via the QA module, the data report to the organization  
Lachwani however in the analogous art for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the following:
- wherein the QC algorithm is executed based on artificial intelligence / machine learning based models, wherein the artificial intelligence / machine learning based models train the QC algorithm (see at least Lachwani: Col. 19, Lns. 40-54. Lachwani teaches that the rules may be dynamically adjusted or refined based on security risks detected through operations of the audit module 112 described herein. The rules may be created or updated through a machine learning process. Such machine learning may be supervised or unsupervised, and may employ as training data information gathered regarding applications and the security risks identified for the applications.) to detect the one or more discrepancies or anomalies in the organization data and the data packets that are additional to the inputs and parameters provided by the organization (see at least Lachwani: Fig. 14 & Col. 25, Lns. 1-18. Lachwani teaches that at 1410, a determination is made whether the response(s) are consistent with the comparison baseline (e.g., the expected response(s)). If not, then at 1412 a report may be made of a possible regression, error, or bug detected during the load testing of the hosted services on the enterprise back end server(s) 1210. The process may then proceed to block 1414. See Lachwani: Col. 9, Lns. 3-14: “Other data 220 may also be stored in the datastore 218, such as user account or authentication information, test scripts or other test input data, debugging results, operational audit data, and so forth.” Examiner Note: Examiner interprets this functionality shown in Fig. 14 to be ascertaining whether discrepancies between the initial feature and the new or additional feature are different or not in order for detecting quality errors or computer bugs or a possible regression.)
- generating, via the QA module, a data report that captures the one or more discrepancies or anomalies if there are any (see at least Lachwani: Col. 10, Lns. 39-62 & Fig. 14. Lachwani notes that the report 404 may also include security risks 408 indicating objects that communicate with devices, sites, services, or individuals that are external to the host device 114. In the example shown, a security risk 408 indicates that ObjectZ of the application sends data to a web site www.xyz.com. The report 404 may also include security risks 410, indicating a data transfer or other interaction between objects that access data on the host device 114 and objects that communicate with external entities. Report 404 may also include other potential security risks 412. See also Fig. 4 of Lachwani.)
- optionally communicating, via the QA module, the data report to the organization (see at least Lachwani: Col. 10, Lns. 54-59 & Fig. 4. Lachwani notes that the data provided by the interface 400 may be copied into a file and reported to a user 106 in the file, in an email, or through other means. The object data 120, the audit result data 122, or both may be provided to the client device 104 using the network 102. The data provided by the interface 400 may be stored in a file or other data format or structure, and provided to a user or process in response to a request. The report 404 may also include security risks 410, indicating a data transfer or other interaction between objects that access data on the host device 114 and objects that communicate with external entities.)
Examiner Note: Please note that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. 
See MPEP § 2111.04 Section II Contingent Limitations
For Independent Claim 10, Examiner recommends to Applicant to amend and/or remove the (1) “if there are any” in the 2nd to last limitation of Independent Claim 10 and (2) “optionally” wording for the last limitation in Independent Claim 10 since that is not required for finding/mapping relevant prior art under a method claim set.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bruno method for validating consumer and organization data for a new element on a digital touch point associated with an organization with the aforementioned teachings regarding wherein the QC algorithm is executed based on artificial intelligence / machine learning based models, wherein the artificial intelligence / machine learning based models train the QC algorithm to detect the one or more discrepancies or anomalies in the organization data and the data packets that are additional to the inputs and parameters provided by the organization & generating, via the QA module, a data report that captures the one or more discrepancies or anomalies if there are any & optionally communicating, via the QA module, the data report to the organization  in view of Lachwani, wherein the example rules above or other rules may be used in any combination to identify security risks of the application for audit 110. The rules are static and may be maintained and updated manually by an operator of the audit server 108. However, embodiments are not so limited and in some cases, the rules may be dynamically adjusted or refined based on security risks detected through operations of the audit module 112 described herein (see Lachwani: Col. 19, Lns. 42-48).
Further, the claimed invention is merely a combination of old elements in a similar field for validating consumer and organization data for a new element on a digital touch point associated with an organization, and in the combination each element merely would have Lachwani, the results of the combination were predictable.

Regarding Dependent Claim 2, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Independent Claim 1 above, and Bruno further teaches the system for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
	- modify, via the QA module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”), the current data for the new element in real-time to eliminate the one or more discrepancies on the digital touch point associated with the organization (see at least Bruno: ¶ [0011]. Bruno notes that the error report may capture the one or more discrepancies between the current data and the data expected for the new element and the QA module may have the ability to modify the request to call to eliminate the one or more discrepancies.), wherein modifying via the QA module further comprises changing the current data associated with the new element, creating another new element, or deleting the new element (see at least Bruno ¶ ¶ [0034] & ¶ [0042]. Bruno teaches that the modifications implemented by the request may also include creating a new element or deleting the element 36. The QA module 32 may also modify the existing request to call 40 at a block 116. As discussed above, the modifications implemented by the request may include changing of one or more aspects of the new element 36, creating a new element, or deleting the element 36.)

Regarding Dependent Claim 3, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Independent Claim 1 above, and Bruno further teaches the system for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
	- generate, via the QA module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”), a tangible error report in response to the QC algorithm determining that discrepancies exist between the current data for the new element and the expected data for the new element (see at least Bruno: ¶ [0011]. Bruno teaches that the QC algorithm may receive the new element in response to the request to call and may be executed against the new element to determine if one or more discrepancies exist between current data for the new element and expected data for the new element. A tangible error report may then be generated by the QA module in response to the QC algorithm determining that discrepancies exist between current data for the new element and expected data for the new element.), wherein the tangible error report captures the one or more discrepancies between the current data received and the expected (see at least Bruno: ¶ [0041] & ¶ [0048]. Bruno teaches that if there are discrepancies between the current data 38 associated with the new element 36 and the data expected for the new element, at a block 112, the discrepancies may be captured in a tangible error report 44. The tangible error report 44 may be generated by the QA module 32 and may be stored to any system designated at install at a block 114.)

Regarding Dependent Claim 4, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Claims 1 and 3 above, and Bruno further teaches the system for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
	- wherein the QA module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”) communicates the tangible error report to an administrative entity (see at least Bruno: ¶ [0035] & ¶ [0045]. Bruno teaches that the tangible error report 44 generated by the QA module 32 may be sent to one or more reporting systems 46 where the error report 44 may be stored and analyzed.)

Regarding Dependent Claim 5, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Claims 1 and 3 above, and Bruno further teaches the system for 
	- wherein the QA module (see at least Bruno: ¶ [0027] & Fig. 1A. Bruno teaches that “the QA module 32 may be associated with the organization 18 as shown in FIG. 1A. The QA module may contain one or more algorithms to identify/correct data quality issues with the client-side data collection modules.”) communicates the tangible error report to a third party (see at least Bruno: ¶ [0035] & ¶ [0045]. Bruno teaches that the tangible error report 44 generated by the QA module 32 may be sent to one or more reporting systems 46 where the error report 44 may be stored and analyzed.)

Regarding Dependent Claim 6, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Claims 1, 3 and 5 above, and Bruno further teaches the system for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
	- wherein the third party processes the tangible error report (see at least Bruno: ¶ [0034-0035]. Bruno teaches that the error report 44 may also be stored on the organization's infrastructure or in a cloud-based system for the organization to access. The reporting system 46 may be hosted by the third party vendor 34 (see FIG. 1) or may be contained within the data infrastructure 22 of the organization 18 (see FIG. 1A).) and generates a data quality regression (DQR) report (see at least Bruno: ¶ [0036-0037]. Bruno notes a DQR report as item #48. “The DQR report 48 may include information such as error types, the specific error, the prioritization of that error, and any other client-requested information that was incorporated into the customization of the algorithm 42 at installation.”), wherein the DQR report includes information regarding the one or more discrepancies (see at least Bruno: Fig. 3A & ¶ [0048]. Bruno teaches that the data layer error report may capture discrepancies in element data and organize the error by type, such as incorrect formatting. FIG. 3B shows an example error report that may capture discrepancies in element data, but organizes them by the page URL upon which the error is detected. FIG. 3C illustrates an example error report that may depict discrepancies in element data, by the tag name impacted.) and other requested information that was incorporated into the customizable QC algorithm (see at least Bruno: ¶ [0028] & ¶ [0037]. Bruno teaches that the QC algorithm 42 may be customized based upon one or more inputs provided by the organization; namely, critical sections of the organization's digital presence, the types of information being collected about the user, and a prioritization of error types in the element data based upon the organization's most critical information.  The DQR report 48 may include information such as error types, the specific error, the prioritization of that error, and any other client-requested information that was incorporated into the customization of the algorithm 42 at installation.)

Regarding Dependent Claim 7, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Independent Claim 1 above, and Lachwani further teaches the system for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
	- wherein the artificial intelligence / machine learning based models train the QC algorithm (see at least Lachwani: Col. 19, Lns. 40-54. Lachwani teaches that the rules may be dynamically adjusted or refined based on security risks detected through operations of the audit module 112 described herein. The rules may be created or updated through a machine learning process. Such machine learning may be supervised or unsupervised, and may employ as training data information gathered regarding applications and the security risks identified for the applications.) to detect the one or more discrepancies that are additional to the inputs and parameters provided by the organization (see at least Lachwani: Fig. 14 & Col. 25, Lns. 1-18. Lachwani teaches that at 1410, a determination is made whether the response(s) are consistent with the comparison baseline (e.g., the expected response(s)). If not, then at 1412 a report may be made of a possible regression, error, or bug detected during the load testing of the hosted services on the enterprise back end server(s) 1210. The process may then proceed to block 1414. See Lachwani: Col. 9, Lns. 3-14: “Other data 220 may also be stored in the datastore 218, such as user account or authentication information, test scripts or other test input data, debugging results, operational audit data, and so forth.” Examiner Note: Examiner interprets this functionality shown in Fig. 14 to be ascertaining whether discrepancies between the initial feature and the new or additional feature are different or not in order for detecting quality errors or computer bugs or a possible regression.)

Regarding Dependent Claim 8, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization Independent Claim 1 above, and Lachwani further teaches the system for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
	- wherein the tangible error report is modified (see at least Lachwani: Fig. 4 & Col. 6, Lns. 37-43. Lachwani notes that such validation and auditing may result in audit result data 122, which may be provided to the user(s) 106 through a user interface of the audit module 112 or through a report, or may be stored on the audit server(s) 108 and made available in response to a request for the audit result data 122. The audit result data 122 may include at least a portion of the object data 120, or the object data 120 may be provided to the client device 104 separately from the audit result data 122.) to remove sensitive or proprietary information or any other type of information specified by the organization to be removed and then sent to the third party vendor (see at least Lachwani: Col. 3, Lns. 52-61 & Col. 10, Lns. 54-59. Lachwani notes modifying assembly code data for application, to disable object action(s) corresponding to identify security risk(s) and creating binary or modified application, including additional or modified assembly code data. “The log data may periodically be transferred to the audit server or other device, and analyzed to identify potential security risks. The original assembly code of the application may be modified to disable one or more application features associated with security risks.” The report 404 may also include security risks 410, indicating a data transfer or other interaction between objects that access data on the host device 114 and objects that communicate with external entities. In some cases, the security risks 410 may also indicate that the data being externally communicated includes the data retrieved from the host device 114.)

Regarding Dependent Claim 9, Bruno / Lachwani system for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Independent Claim 1 above, and Bruno further teaches the system for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
- wherein the vendors collect the consumer and organization data and analyzes the consumer and organization data (see at least Bruno: ¶ [0026] & ¶ [0028]. Bruno teaches that the digital touch point module 24 may also receive and process data from third party vendors 34. “The QC algorithm 42 may be customized based upon one or more inputs provided by the organization; namely, critical sections of the organization's digital presence, the types of information being collected about the user, and a prioritization of error types in the element data based upon the organization's most critical information.”) in order to provide valuable reports for the organization regarding the digital touchpoint (see at least Bruno: ¶ [0036]. Bruno teaches that the reporting system 46 may include one or more servers and/or modules to analyze the error report 44 and other data received, and to prepare and communicate tangible reports. The reporting system 44 may prepare a data quality regression (“DQR”) report 48 based on the error report 44 received as well as any other information received from the QA module 32. The DQR report 48 may then be sent to the organization 18.)

Regarding Dependent Claim 11, Bruno / Lachwani method for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Independent Claim 10 above, and Bruno further teaches the method for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
- further comprising, modifying, via the QA module, the one or more discrepancies or anomalies, wherein modifying via the QA module further comprises changing a value or other content for the data and data packets to correct the data and data packet or deleting a value or other content for the data and data packets or creating new values for the data and data packets (see at least Bruno: ¶ [0034] & ¶ [0042]. Bruno teaches that the QA module 32 may also modify the existing request to call 40 at a block 116. The modifications implemented by the request may include changing of one or more aspects of the new element 36, creating a new element, or deleting the element 36. The algorithm 42 of the QA module 32 may modify the request to call 40 in real-time so that errors can be fixed immediately. The modifications implemented by the request may include changing of one or more aspects of the new element 36, for example: information about the visit/session, data values for specific actions being completed on the website, and any other data as described herein (e.g., Data from the DOM); visitor provided information such as name, email address, etc.; behavioral data such as web pages viewed, applications interacted with, links clicked, etc.; purchase data such as items placed in a digital cart, items purchased, etc.; and campaign interactions such as an indication that a consumer came to the digital touch point from email, by clicking on an ad on a third party website, etc.). 

Regarding Dependent Claim 12, Bruno / Lachwani method for validating consumer and Independent Claim 10 above, and Bruno further teaches the method for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
- wherein the QC algorithm is executed based on the artificial intelligence / machine learning based models or based on human provided training (see at least Bruno: ¶ [0028]. Bruno teaches that the QC algorithm 42 may be customized based upon one or more inputs provided by the organization; namely, critical sections of the organization's digital presence, the types of information being collected about the user, and a prioritization of error types in the element data based upon the organization's most critical information. Examiner Note: Examiner interprets that the QC algorithm is executed only according to human provided training in the Bruno reference.)
	Moreover, alternatively Lachwani method for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches or suggests the following: 
- wherein the QC algorithm is executed based on the artificial intelligence / machine learning based models or based on human provided training (see at least Lachwani: Col. 19, Lns. 40-54. Lachwani teaches that the rules may be dynamically adjusted or refined based on security risks detected through operations of the audit module 112 described herein. The rules may be created or updated through a machine learning process. Such machine learning may be supervised or unsupervised, and may employ as training data information gathered regarding applications and the security risks identified for the applications.)

Regarding Dependent Claim 14, Bruno / Lachwani method for validating consumer and organization data for a new element on a digital touch point associated with an organization teaches the limitations of Independent Claim 10 above, and Bruno further teaches the method for validating consumer and organization data for a new element on a digital touch point associated with an organization comprising:
- further comprising, if the copy of the data report is communicated to the organization, transmitting a copy of the data report to the administrative entity (see at least Bruno: ¶ [0043-0044]. Bruno teaches that at a block 118, the number of reporting systems 46 may be determined. If multiple reporting systems 46 exist, a request for one or more duplicate error reports may be created and communicated at a block 120. One error report can be generated and sent to any number of reporting systems to satisfy the organization's needs without needing to run the QC algorithm 42 multiple times. “At a block 124, the error report 44 and duplicate error reports 44a may be communicated to the appropriate reporting system(s) 46. The reporting system 46 then may process the error report 44 and may generate a DQR report 48 at block 128.”)
		Examiner Note: Please note that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. 
See MPEP § 2111.04 Section II Contingent Limitations
Dependent Claim 14, Examiner suggests to the Applicant to amend the “if” statement to “in response to a determination when” -> further comprising, in response to a determination when the copy of the data report is communicated to the organization, transmitting a copy of the data report to the administrative entity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patents and/or US PG Publication Documents
US PG Pub (US 2018/0198807 A1) – Client-Side Attack Detection in Web Applications;
US PG Pub (US 2020/0401382 A1) – Autonomously Delivering Software Features;
US PG Pub (US 2013/0083996 A1) – Using Machine Learning to Improve Visual Comparison;
US PG Pub (US 2014/0052821 A1) – Detection of Cross-Platform Differences of Web Applications;
US PG Pub (US 2016/0080345 A1) – Analyzing Client Application Behavior to Detect Anomalies and Prevent Access;
US PG Pub (US 2020/0249964 A1) – Automatic Detection of User Interface Elements;
US PG Pub (US 2019/0235744 A1) – Engine, System, and Method of Providing Automated Risk Mitigation;
US Patent # (US 9,064,028 B2) – Custom Rendering of Webpages on Mobile Devices;
US PG Pub (US 2020/0356466 A1) – Machine Learning Based Test Case Prediction and Automation Leveraging the HTML Document Object Model;
US PG Pub (US 2021/0142258 A1) – System and Method for Evaluating Application Errors in E-Commerce Applications;
US PG Pub (US 2018/0196785 A1) – Identifying a Layout Error;
US Patent # (US 10,474,887 B2) – Identifying a Layout Error;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683